              Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 1 of 28



     Hannah Shearer (CA Bar No. 292710)
 1   Giffords Law Center to Prevent Gun Violence
 2   268 Bush Street #555
     San Francisco, CA 94104
 3   hshearer@giffords.org
     Phone: (415) 433-2062
 4   Fax: (415) 433-3357
 5
     David Pucino (NY Bar No. 5487020)
 6   (pro hac vice motion to be filed)
     Giffords Law Center to Prevent Gun Violence
 7   223 West 38th Street # 90
 8   New York, NY 10018
     dpucino@giffords.org
 9   Phone: (917) 524-7816
     Fax: (415) 433-3357
10

11   Nitin Shah (DC Bar No. 156035)
     (pro hac vice motion to be filed)
12   Democracy Forward Foundation
13   P.O. Box 34553
     Washington, DC 20043
14   nshah@democracyforward.org
     Phone: (202) 448-9090
15   Fax: (202) 701-1775
16
     Counsel for Plaintiff
17
                               UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19                                SAN FRANCISCO DIVISION

20

21

22

23

24

25

26

27

28
     Complaint for Injunctive Relief
     Page: 1
                 Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 2 of 28



                                    )
 1                                  )
 2   GIFFORDS LAW CENTER TO PREVENT )
                                    )
     GUN VIOLENCE,                  )
 3   268 Bush Street #555           )
     San Francisco, CA 94104,       )
 4                                  )
                        Plaintiff,  ) Case Number:
 5                                  )
                    vs.             )
 6                                  ) COMPLAINT FOR INJUNCTIVE
     U.S. DEPARTMENT OF JUSTICE     ) RELIEF
 7                                  )
     950 Pennsylvania Avenue, NW
                                    )
 8   Washington, DC 20530,          )
                                    )
 9   BUREAU OF ALCOHOL, TOBACCO,    )
     FIREARMS AND EXPLOSIVES,       )
10   99 New York Avenue, NE         )
     Washington, DC 20226           )
11                                  )
                                    )
12                      Defendants. )
                                    )
13                                  )
14
            1.       Plaintiff Giffords Law Center to Prevent Gun Violence (“Giffords Law Center”)
15
     brings this action against Defendants, the U.S. Department of Justice (“DOJ”) and the Bureau of
16
     Alcohol, Tobacco, Firearms and Explosives (“ATF”), to compel compliance with the Freedom of
17
     Information Act, 5 U.S.C. § 552 (the “FOIA”). Plaintiff has submitted requests under the FOIA
18

19   for records that would reveal the extent to which individuals affiliated with organizations

20   opposed to reforms that would curb gun violence (the “Gun Lobby”) have advised or counseled
21   DOJ or ATF to pursue dangerous policies and to oppose common sense gun violence prevention
22
     measures. To date, Defendants have failed to respond to these requests.
23
            2.       The records Plaintiff seeks are of significant public importance, and will shed
24
     light on the extent of the Gun Lobby’s influence on the policies being formulated by DOJ and
25

26   ATF. Moreover, the records concern a matter of public interest, as evidenced by the widespread

27

28
     Complaint for Injunctive Relief
     Page: 2
                 Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 3 of 28



     reporting and public interest regarding the relationship between the Administration and the Gun
 1

 2   Lobby.1

 3          3.       Despite the pressing need for these records, however, Defendants have failed to

 4   respond to the FOIA Requests in any way, much less produce responsive records as required by
 5
     the FOIA.
 6
                                       JURISDICTION AND VENUE
 7
            4.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
 8
     and 28 U.S.C. § 1331.
 9

10          5.       Venue is proper under 5 U.S.C. § 552(a)(4)(B) because Plaintiff has its principal

11   place of business in San Francisco, California, which is within the Northern District of
12   California.
13
                                                   PARTIES
14
            6.       Plaintiff Giffords Law Center is a nonprofit unincorporated association operating
15
     under section 501(c)(3) of the Internal Revenue Code. Based in San Francisco, California,
16

17   Giffords Law Center also has staff members located in New York, New York, and Washington,

18   D.C.. Plaintiff is one of the nation’s leading legal and policy organizations dedicated to finding

19   sensible solutions to prevent gun violence.
20          7.       Defendants are federal agencies within the meaning of FOIA, 5 U.S.C. §
21
     552(f)(1). Defendants have possession, custody, and control of records that Plaintiff seeks.
22

23

24

25
     1
      See, e.g., Jose Pagliery, Exclusive: Gun Lobbyist Helped Write ATF Official’s Proposal To
26   Deregulate, CNN, Feb. 14, 2018, https://www.cnn.com/2018/02/13/us/gun-industry-atf-
     deregulation-white-paper-brady-center-documents-invs/index.html; Ali Watkins, How the N.R.A.
27   Keeps Federal Gun Regulators in Check, N.Y. Times, Feb. 22, 2018,
28   https://www.nytimes.com/2018/02/22/us/politics/trump-atf-nra.html.

     Complaint for Injunctive Relief
     Page: 3
                 Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 4 of 28



                                       FACTUAL ALLEGATIONS
 1

 2          8.       Since taking office, the Trump Administration, through DOJ and ATF, has

 3   adopted numerous positions favorable to the agenda of the Gun Lobby. This has included

 4   weakening or de-prioritizing rules aimed at keeping guns out of the hands of fugitives from
 5
     justice2 and individuals with severe mental illnesses,3 and pushing to arm public school
 6
     teachers.4 This tight alignment between the Administration and the Gun Lobby on policy
 7
     positions and talking points is well understood. Less well understood, however, is the degree to
 8
     which the Administration actually outsources the development of policy and talking points to the
 9

10   Gun Lobby.

11          9.       For example, on the day of President Trump’s inauguration, Ronald Turk, then
12   the Associate Deputy Director of ATF, advocated for the relaxation of a number of gun
13
     regulations in an industry-friendly “white paper” that was praised by the National Rifle
14
     Association (“NRA”), a key organization in the Gun Lobby.5 It was later revealed—in
15
     documents produced in response to a FOIA request—that large portions of the paper were
16

17   drafted by Mark Barnes, a longtime lawyer and lobbyist for the Gun Lobby, and incorporated

18

19

20

21
     2
       Margaret Hartmann, How Republicans Have Been Making Gun Laws Worse Under Trump,
22   N.Y. Mag., Feb. 15, 2018, http://nymag.com/daily/intelligencer/2018/02/every-attempt-to-
     change-gun-laws-under-trump.html.
23   3
       Z. Byron Wolf, Trump’s One Piece of Gun-Related Legislation Undid Restrictions Aimed At
     Mental Illness, CNN, Feb. 15, 2018, https://www.cnn.com/2018/02/15/politics/trump-gun-
24
     legislation-mental-health/index.html.
     4
25     Aaron Rupar, Watch Trump and the NRA CEO Use Same Talking Points Just Hours Apart,
     Think Progress, Feb. 23, 2018, https://thinkprogress.org/watch-trump-parrot-nra-talking-points-
26   d8ca6755e2ff/.
     5
       NRA-ILA, ATF Associate Deputy Director Pens “White Paper” On Reducing Needless
27   Firearms Regulations, Feb. 10, 2017, https://www.nraila.org/articles/20170210/atf-associate-
28   deputy-director-pens-white-paper-on-reducing-needless-firearms-regulations.

     Complaint for Injunctive Relief
     Page: 4
                 Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 5 of 28



     into the final paper with minimal edits and without any disclosure of the fact of the Gun Lobby’s
 1

 2   involvement in the development of the policy paper.6

 3             10.    The close alignment between the Gun Lobby and the Trump Administration raises

 4   substantial questions about the degree to which the Gun Lobby has exercised direct and
 5
     substantial influence over the Administration, including over decisionmakers within DOJ and
 6
     ATF.
 7
               11.    As set forth in greater detail below, in pursuit of answers to these questions,
 8
     Plaintiff submitted two separate FOIA requests, one to each Defendant. These requests sought
 9

10   records that would reveal the extent to which the Gun Lobby has influenced, advised, or

11   counseled DOJ or ATF in pursuing dangerous policies.
12             12.    The records sought by Plaintiff are of great public importance. Yet, as noted,
13
     Defendants have failed to even acknowledge receipt of Plaintiff’s requests, let alone provide
14
     information on when they expect to begin producing responsive records.
15
                                            The DOJ FOIA Request
16

17             13.    On July 25, 2018, Plaintiff submitted a FOIA request to DOJ seeking the

18   following records:

19                    1. All records sent or received by an employee of DOJ to or from any
                         individual affiliated with the National Rifle Association, the Right to
20                       Bear Arms, the Citizens Committee for the Right to Keep and Bear
21                       Arms, the National Shooting Sports Foundation, the law firm Mark
                         Barnes & Associates, and FFL Guard, including but not limited to
22                       records sent to or received from any of the individuals listed on
                         Appendix A.
23
                      2. All calendars or calendar entries for Jefferson Sessions, Rod
24                       Rosenstein, Jesse Panuccio, Steven Engel, Stephen Boyd, Beth
25                       Williams, Sarah Isgur Flores, Chad Readler, or any political or SES
                         appointees in OAG, DAG, AAG, OLA, OLC, OLP, OPA, or the Civil
26                       Division, which reflect meetings, whether in person or otherwise, with

27
     6
28       Pagliery, supra note 1.

     Complaint for Injunctive Relief
     Page: 5
              Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 6 of 28



                         any of the individuals listed on Appendix A. Please include in this
 1                       search any calendar entries maintained on behalf of these individuals
 2                       (e.g., by an administrative assistant).

 3                    3. Any logs or other records tracking incoming and outgoing telephone
                         calls made by Jefferson Sessions, Rod Rosenstein, Jesse Panuccio,
 4                       Steven Engel, Stephen Boyd, Beth Williams, Sarah Isgur Flores, Chad
                         Readler, or any political or SES appointees in OAG, DAG, AAG,
 5
                         OLA, OLC, OLP, OPA, or the Civil Division, which reflect calls with
 6                       any of the individuals listed on Appendix A. Please include in this
                         search any calls placed or received on behalf of these individuals (e.g.,
 7                       by an administrative assistant).

 8                    4. Any visitor or security logs recording visits by any of the individuals
                         listed on Appendix A to the Robert F. Kennedy Department of Justice
 9
                         Building, located at 950 Pennsylvania Avenue, NW, Washington DC
10                       20530.

11   See Exhibit A (DOJ FOIA Request) at 6.
12          14.       The following list, which contains the names of forty-six (46) individuals
13
     affiliated in various ways with the Gun Lobby, was appended to the DOJ FOIA Request and
14
     incorporated into the individually numbered records requests by reference to “Appendix A”:
15
                     David Anderson
16
                     Mark Barnes
17                   Peter (Pete) Brownell
                     Maria Butina (aka Mariia Butina aka Marina Butina)
18                   Mitch Butler
                     Diane Cihota
19
                     David Clarke
20                   Charles J. Cooper
                     Martin Delgado
21                   Richard (Dick) Deshaies
22                   Paul Erickson
                     Michael Faucette
23                   Alan Gottlieb
                     John Green
24                   Stephen P. Halbrook
25                   G. Stewart Hall
                     Larry Keane
26                   David B. Kopel
                     Don Kilmer
27
                     Greg Lankler
28
     Complaint for Injunctive Relief
     Page: 6
               Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 7 of 28



                      Wayne LaPierre
 1
                      Mathew Lapinski
 2                    Dana Loesch
                      John Lott
 3                    Michael McSherry
 4                    C.D. “Chuck” Michel
                      Hunter Moorhead
 5                    Walfred (Wally) Nelson
                      Oliver North
 6                    Erich Pratt
 7                    Larry Pratt
                      Robert (Bob) Pumpelly
 8                    Patrick Rothwell
                      John Scofield
 9
                      Shannon Shuman-Breton
10                    John M. Snyder
                      Michael Sullivan
11                    Christopher Thomas
                      Steve Tilton
12
                      Alexander Torshin
13                    Caroline Watson
                      Todd M. Weiss
14                    Lawrence (Larry) White
15                    Michael Williams
                      Matt Wise
16                    James Zammillo

17   See Exhibit A, App. A at 1-2.
18
             15.       Plaintiff requested that Defendant search for records held by the following DOJ
19
     offices: Office of the Attorney General, Office of the Deputy Attorney General, Office of Legal
20
     Policy, Office of Legal Counsel, Office of Legislative Affairs, and Office of Public Affairs.
21
             16.       The time period for the DOJ FOIA Request was from January 20, 2017 to the date
22

23   on which the request is processed.

24           17.       Plaintiff sought a waiver of search and duplicating fees under 5 U.S.C.
25   §§ 552(a)(4)(A)(ii) and (iii), which provide that fees are waived if the requester is a
26
     “representative of the news media” and the records are not sought for commercial use, or if the
27
     disclosure is “in the public interest because it is likely to contribute significantly to public
28
     Complaint for Injunctive Relief
     Page: 7
              Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 8 of 28



     understanding of the operations or activities of the government and is not primarily in the
 1

 2   commercial interest of the requester.”

 3                                            ATF FOIA Request

 4          18.       Also on July 25, 2018, Plaintiff submitted a FOIA request to ATF seeking the
 5
     following records:
 6
                      1. All records sent or received by an employee of ATF to or from any individual
 7                       affiliated with the National Rifle Association, the Right to Bear Arms, the
                         Citizens Committee for the Right to Keep and Bear Arms, the National
 8                       Shooting Sports Foundation, the law firm Mark Barnes & Associates, and
                         FFL Guard, including but not limited to records sent to or received from any
 9
                         of the individuals listed on Appendix A.
10
                      2. All calendars or calendar entries for Thomas E. Brandon, Regina Lombardo,
11                       Ronald B. Turk, Marvin Richardson, Curtis Gilbert, or any political or SES
                         appointees in the Office of the Director or Deputy Director, which reflect
12                       meetings, whether in person or otherwise, with any of the individuals listed on
                         Appendix A. Please include in this search any calendar entries maintained on
13
                         behalf of these individuals (e.g., by an administrative assistant).
14
                      3. Any logs or other records tracking incoming and outgoing telephone calls
15                       made by Thomas E. Brandon, Regina Lombardo, Ronald B. Turk, Marvin
                         Richardson, Curtis Gilbert, or any political or SES appointees in the Office of
16                       the Director or Deputy Director, which reflect calls with any of the individuals
17                       listed on Appendix A. Please include in this search any calls placed or
                         received on behalf of these individuals (e.g., by an administrative assistant).
18
                      4. Any visitor or security logs recording visits by any of the individuals listed on
19                       Appendix A to the ATF headquarters located at 99 New York Avenue, NE,
                         Washington, DC 20226.
20

21   See Exhibit B (ATF FOIA Request) at 2.

22          19.       The following list, which contains the names of forty-six (46) individuals

23   affiliated in various ways with the Gun Lobby, was appended to the ATF FOIA Request and
24   incorporated into the individually numbered records requests by reference to “Appendix A”:
25
                     David Anderson
26                   Mark Barnes
                     Peter (Pete) Brownell
27
                     Maria Butina (aka Mariia Butina aka Marina Butina)
28
     Complaint for Injunctive Relief
     Page: 8
              Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 9 of 28



                   Mitch Butler
 1
                   Diane Cihota
 2                 David Clarke
                   Charles J. Cooper
 3                 Martin Delgado
 4                 Richard (Dick) Deshaies
                   Paul Erickson
 5                 Michael Faucette
                   Alan Gottlieb
 6                 John Green
 7                 Stephen P. Halbrook
                   G. Stewart Hall
 8                 Larry Keane
                   David B. Kopel
 9
                   Don Kilmer
10                 Greg Lankler
                   Wayne LaPierre
11                 Mathew Lapinski
                   Dana Loesch
12
                   John Lott
13                 Michael McSherry
                   C.D. “Chuck” Michel
14                 Hunter Moorhead
15                 Walfred (Wally) Nelson
                   Oliver North
16                 Erich Pratt
                   Larry Pratt
17                 Robert (Bob) Pumpelly
18                 Patrick Rothwell
                   John Scofield
19                 Shannon Shuman-Breton
                   John M. Snyder
20                 Michael Sullivan
21                 Christopher Thomas
                   Steve Tilton
22                 Alexander Torshin
                   Caroline Watson
23
                   Todd M. Weiss
24                 Lawrence (Larry) White
                   Michael Williams
25                 Matt Wise
                   James Zammillo
26

27   See Exhibit B, App. A at 1-2.

28
     Complaint for Injunctive Relief
     Page: 9
              Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 10 of 28



             20.     Plaintiff requested that Defendant search for records held by the following ATF
 1

 2   offices: Office of the Director, Office of the Chief of Staff, Office of the Deputy Director, and

 3   the Office of Public and Governmental Affairs.

 4           21.     The time period for the ATF FOIA Request was from January 20, 2017 to the date
 5
     on which the request is processed.
 6
             22.     Plaintiff sought a waiver of search and duplicating fees under 5 U.S.C.
 7
     §§ 552(a)(4)(A)(ii) and (iii), which provide that fees are waived if the requester is a
 8
     “representative of the news media” and the records are not sought for commercial use, or if the
 9

10   disclosure is “in the public interest because it is likely to contribute significantly to public

11   understanding of the operations or activities of the government and is not primarily in the
12   commercial interest of the requester.”
13
                                                *       *       *
14
             23.     Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendants were required to inform
15
     Plaintiff, within twenty (20) business days of receiving the requests, of their determination as to
16

17   whether they would comply with the requests. Accordingly, Defendants’ determinations

18   regarding Plaintiff’s requests were due by August 22, 2018.

19           24.     To date, Defendants have not responded to the FOIA Requests in any way, much
20   less with a determination of whether they intend to comply with the request within twenty (20)
21
     business days, as required.
22
             25.     Defendants have not complied with their obligations under the FOIA.
23
     Specifically, neither agency has produced records to Plaintiff, or informed Plaintiff of the scope
24

25   of records that it will produce or that it plans to withhold under any applicable FOIA exemptions.

26

27

28
     Complaint for Injunctive Relief
     Page: 10
                Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 11 of 28



                                           CLAIM FOR RELIEF
 1

 2             26.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

 3   herein.

 4             27.   By failing to respond to Plaintiff’s FOIA requests within the statutorily mandated
 5
     time period, Defendants have violated their duties under 5 U.S.C. § 552, including, but not
 6
     limited to, conducting a reasonable search for responsive records and releasing all non-exempt
 7
     records.
 8
               WHEREFORE, Plaintiff prays that this Court:
 9

10              1.   order Defendants to conduct a search for any and all responsive records to

11                   Plaintiff’s FOIA requests using search methods reasonably likely to lead to
12                   discovery of all responsive records;
13
                2.   order Defendants to produce, by a date certain, any and all non-exempt responsive
14
                     records and a Vaughn index of any responsive records withheld under a claim of
15
                     exemption;
16

17              3.   enjoin Defendants from continuing to withhold any and all non-exempt

18                   responsive records;

19              4.   order Defendants to grant Plaintiff’s requests for a fee waiver;
20              5.   award Plaintiff its costs, attorneys’ fees, and other disbursements for this action;
21
                     and
22
                6.   grant any other relief this Court deems appropriate.
23
     \
24

25   \

26   \

27   \
28
     Complaint for Injunctive Relief
     Page: 11
             Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 12 of 28



     Dated: October 9, 2018                   Respectfully submitted,
 1

 2                                            /s/ Hannah Shearer
                                              Hannah Shearer (CA Bar No. 292710)
 3                                            Giffords Law Center to Prevent Gun
                                              Violence
 4                                            268 Bush Street #555
                                              San Francisco, CA 94104
 5
                                              hshearer@giffords.org
 6                                            Phone: (415) 433-2062
                                              Fax: (415) 433-3357
 7
                                              David Pucino (NY Bar No. 5487020)
 8                                            (pro hac vice motion to be filed)
 9                                            Giffords Law Center to Prevent Gun
                                              Violence
10                                            223 West 38th Street # 90
                                              New York, NY 10018
11
                                              dpucino@giffords.org
12                                            Phone: (917) 680-3473
                                              Fax: (415) 433-3357
13

14                                            Nitin Shah (D.C. Bar No. 156035)
                                              (pro hac vice motion to be filed)
15                                            Democracy Forward Foundation
                                              P.O. Box 34553
16
                                              Washington, DC 20043
17                                            nshah@democracyforward.org
                                              Phone: (202) 448-9090
18                                            Fax: (202) 701-1775
19
                                              Counsel for Plaintiff
20

21

22

23

24

25

26

27

28
     Complaint for Injunctive Relief
     Page: 12
Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 13 of 28




                EXHIBIT A
         Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 14 of 28




July 25, 2018

VIA Electronic Delivery

FOIA/PA Mail Referral Unit
U.S. Department of Justice
Room 115
LOC Building
Washington, D.C. 20530-0001
mrufoia.requests@usdoj.gov

Re: Freedom of Information Act Records Request

Dear FOIA Officer:

Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., and the U.S.
Department of Justice (“DOJ”) FOIA regulations beginning at 28 C.F.R. Part 16, Democracy
Forward Foundation makes this request on behalf of Giffords Law Center to Prevent Gun
Violence (“Giffords”), a non-profit policy organization dedicated to researching, writing,
enacting, and defending laws and programs proven to reduce gun violence and save lives. The
organization was founded in 1993 after a gun massacre at a San Francisco law firm and was
renamed Giffords Law Center in October 2017 after joining forces with the gun-safety
organization founded by former Congresswoman Gabrielle Giffords. Giffords Law Center
researches policies and practices that affect gun violence and provides free assistance and
expertise to lawmakers, advocates, legal professionals, law enforcement officials, and others who
seek to make their communities safer from gun violence.

                                                Background

The Washington gun lobby has been vocal in its support for President Trump and his
Administration. The National Rifle Association (“NRA”) endorsed then-candidate Donald
Trump in 2016 and spent $30.3 million to elect him, over $10 million more than it spent across
all elections in the 2012 cycle.1 In turn, the Trump Administration has rewarded the gun lobby
with decisions favorable to its agenda. The Administration has weakened rules aimed at keeping
guns out of the hands of individuals with severe mental illnesses2 and fugitives from justice.3



1
  https://giffords.org/wp-content/uploads/2017/04/ARS-State-of-the-Gun-Lobby-2017-Report.pdf
2
  https://www.cnn.com/2018/02/15/politics/trump-gun-legislation-mental-health/index.html
3
  http://nymag.com/daily/intelligencer/2018/02/every-attempt-to-change-gun-laws-under-trump.html
          Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 15 of 28



And gun lobby groups have cheered on President Trump’s appointments to key positions in the
executive and judicial branches.4

There is good reason to believe that the gun lobby has had a direct and substantial influence on
the Trump Administration’s efforts to restrict or limit common-sense measures to prevent gun
violence. On the day of President Trump’s inauguration, then-Associate Deputy Director Ronald
Turk of the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) advocated for the
relaxation of a number of gun regulations in an industry-friendly “White Paper” that was praised
by the NRA.5 It was later uncovered that large portions of the paper were drafted by Mark
Barnes, a longtime lawyer and lobbyist for the gun industry, and were incorporated into the final
draft with minimal edits and without any disclosure of the industry’s input into the process.6
Similarly, after President Trump made several statements suggesting an openness to considering
certain gun violence prevention measures, he sat down for a meeting with the NRA. After the
meeting, the White House quickly backed away from these statements.7

                                              Records Requested

In an effort to understand and explain to the public the extent to which the gun lobby has
advised or counseled the DOJ to pursue dangerous policies, Giffords requests that DOJ produce
the following within twenty (20) business days:

    1. All records sent or received by an employee of DOJ to or from any individual affiliated
       with the National Rifle Association, the Right to Bear Arms, the Citizens Committee for
       the Right to Keep and Bear Arms, the National Shooting Sports Foundation, the law firm
       Mark Barnes & Associates, and FFL Guard, including but not limited to records sent to
       or received from any of the individuals listed on Appendix A.

    2. All calendars or calendar entries for Jefferson Sessions, Rod Rosenstein, Jesse Panuccio,
       Steven Engel, Stephen Boyd, Beth Williams, Sarah Isgur Flores, Chad Readler, or any
       political or SES appointees in OAG, DAG, AAG, OLA, OLC, OLP, OPA, or the Civil
       Division, which reflect meetings, whether in person or otherwise, with any of the
       individuals listed on Appendix A. Please include in this search any calendar entries
       maintained on behalf of these individuals (e.g., by an administrative assistant).

    3. Any logs or other records tracking incoming and outgoing telephone calls made by
       Jefferson Sessions, Rod Rosenstein, Jesse Panuccio, Steven Engel, Stephen Boyd, Beth
       Williams, Sarah Isgur Flores, Chad Readler, or any political or SES appointees in OAG,
       DAG, AAG, OLA, OLC, OLP, OPA, or the Civil Division, which reflect calls with any
       of the individuals listed on Appendix A. Please include in this search any calls placed or
       received on behalf of these individuals (e.g., by an administrative assistant).

4
  http://thehill.com/blogs/pundits-blog/the-administration/346114-with-mira-ricardel-place-its-time-to-complete-
export; http://thehill.com/regulation/court-battles/323809-nra-makes-1m-ad-buy-to-tout-gorsuch-report.
5
  https://www.nraila.org/articles/20170210/atf-associate-deputy-director-pens-white-paper-on-reducing-needless-
firearms-regulations
6
  https://www.cnn.com/2018/02/13/us/gun-industry-atf-deregulation-white-paper-brady-center-documents-
invs/index.html
7
  https://abcnews.go.com/Politics/meeting-nra-president-trumps-views-guns-shift/story?id=53465497
         Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 16 of 28




   4. Any visitor or security logs recording visits by any of the individuals listed on Appendix
      A to the Robert F. Kennedy Department of Justice Building, located at 950 Pennsylvania
      Avenue, NW, Washington DC 20530.

In completing this request, please search for records held within the following DOJ offices:
Attorney General, Deputy Attorney General, Legal Policy, Legislative Affairs, Legal Counsel,
and Public Affairs.

In completing this search, please search for records created between January 20, 2017 and the
date on which the search is completed.

Please search for records regardless of format, including paper records, electronic records,
audiotapes, videotapes, photographs, data, and graphical materials. This request includes,
without limitation, all correspondence, letters, emails, text messages, calendar entries, facsimiles,
telephone messages, voice mail messages, and transcripts, notes, minutes, or audio or video
recordings of any meetings, telephone conversations, or discussions. In searching for responsive
records, however, please exclude publicly available materials such as news clips that mention
otherwise responsive search terms.

FOIA requires agencies to disclose information, with only limited exceptions for information
that would harm an interest protected by a specific exemption or where disclosure is prohibited
by law. 5 U.S.C. § 552(a)(8)(A). In the event that any of the requested documents cannot be
disclosed in their entirety, we request that you release any material that can be reasonably
segregated. See 5 U.S.C. § 552(b). Should any documents or portions of documents be
withheld, we further request that you state with specificity the description of the document to be
withheld and the legal and factual grounds for withholding any documents or portions thereof in
an index, as required by Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). Should any document
include both disclosable and non-disclosable material that cannot reasonably be segregated, we
request that you describe what proportion of the information in a document is non-disclosable
and how that information is dispersed throughout the document. Mead Data Cent., Inc. v. U.S.
Dep’t of Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977).

If requested records are located in, or originated in, another agency, department, office,
installation or bureau, please refer this request or any relevant portion of this request to the
appropriate entity.

To the extent that the records are readily reproducible in an electronic format, we would prefer to
receive the records in that format. However, if certain records are not available in that format,
we are willing to accept the best available copy of each such record.

Please respond to this request in writing within 20 working days as required under 5 U.S.C. §
552(a)(6)(A)(i). If all of the requested documents are not available within that time period, we
request that you provide us with all requested documents or portions of documents that are
available within that time period. If all relevant records are not produced within that time period,
we are entitled to a waiver of fees for searching and duplicating records under 5 U.S.C. §
552(a)(4)(A)(viii)(I).
          Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 17 of 28



                                           Request for Fee Waiver

Giffords requests a waiver of document search, review, and duplication fees because the
disclosure of the requested records is in the public interest and because disclosure is “likely to
contribute significantly to public understanding of the operations or activities of the government
and is not primarily in the commercial interest of the requester.” 5 U.S.C. §
552(a)(4)(A)(iii). Giffords also requests a waiver of search fees on the ground that it qualifies as
a “representative of the news media” and the records are not sought for commercial use. 5
U.S.C. § 552(a)(4)(A)(ii)(II).

The disclosure of requested records is “likely to contribute significantly to public understanding
of the operations or activities of the government” because, as discussed above, news accounts
underscore the substantial public interest in the records sought through this request. 5 U.S.C. §
552(a)(4)(A)(iii). Given the ongoing and widespread media attention, the records sought will
contribute significantly to public understanding of an issue of profound public
importance. Moreover, Giffords is a nonprofit organization organized under Internal Revenue
Code § 501(c)(3) and is dedicated to promoting policy engagement and civic education. As a
nonprofit organization, it does not have a commercial interest in the records. The records
obtained from this request will be made available to the public at no cost.

Giffords also requests a waiver of search fees because it is a “representative of the news media”
and the records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II). Giffords
meets the definition of “representative[s] of the news media” because it gathers information,
exercises editorial discretion in selecting and organizing documents, and “distributes the
resulting work to the public.” Nat’l Sec. Archive v. U.S. Dep’t of Defense, 880 F.2d 1381, 1387
(D.C. Cir. 1989). It is therefore a “representative of the news media” for the same reasons it is
“primarily engaged in disseminating information.” 5 U.S.C. §§ 552(a)(4)(A)(ii)(II),
552(a)(6)(E)(v)(II). 8

If the request for a waiver is denied, we are willing to pay all reasonable fees incurred for
searching and duplicating records in responding to this request, up to $100. If the costs of
responding to this request should exceed that amount, please contact us before incurring costs
exceeding that amount.




8
 Giffords routinely researches and publishes reports in support of commonsense solutions to the epidemic of gun
violence in America. These resources are maintained in Giffords’s online resource library. See
http://lawcenter.giffords.org/resources/publications/.
        Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 18 of 28



                                           Conclusion

If you need clarification as to the scope of the request, have any questions, or foresee any
obstacles to releasing fully the requested records within the 20-day period, please contact Robin
Thurston as soon as possible at foia@democracyforward.org or 202-448-9090.

We appreciate your assistance and look forward to your prompt response.

Sincerely,

Robin Thurston
Counsel for Giffords Law Center to Prevent Gun Violence
        Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 19 of 28



                                         Appendix A

Please conduct a search for responsive records using the below names in the manner described in
the requests, including by searching for reasonable variations of the names listed below.

   •   David Anderson
   •   Mark Barnes
   •   Peter (Pete) Brownell
   •   Maria Butina (aka Mariia Butina aka Marina Butina)
   •   Mitch Butler
   •   Diane Cihota
   •   David Clarke
   •   Charles J. Cooper
   •   Martin Delgado
   •   Richard (Dick) Deshaies
   •   Paul Erickson
   •   Michael Faucette
   •   Alan Gottlieb
   •   John Green
   •   Stephen P. Halbrook
   •   G. Stewart Hall
   •   Larry Keane
   •   David B. Kopel
   •   Don Kilmer
   •   Greg Lankler
   •   Wayne LaPierre
   •   Mathew Lapinski
   •   Dana Loesch
   •   John Lott
   •   Michael McSherry
   •   C.D. “Chuck” Michel
   •   Hunter Moorhead
   •   Walfred (Wally) Nelson
   •   Oliver North
   •   Erich Pratt
   •   Larry Pratt
   •   Robert (Bob) Pumpelly
   •   Patrick Rothwell
   •   John Scofield
   •   Shannon Shuman-Breton
   •   John M. Snyder
   •   Michael Sullivan
   •   Christopher Thomas
   •   Steve Tilton
     Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 20 of 28



•   Alexander Torshin
•   Caroline Watson
•   Todd M. Weiss
•   Lawrence (Larry) White
•   Michael Williams
•   Matt Wise
•   James Zammillo
Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 21 of 28




                EXHIBIT B
          Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 22 of 28




July 25, 2018

VIA Electronic Delivery

Bureau of Alcohol, Tobacco, Firearms and Explosives
ATTN: Disclosure Division, Room 4E.301
99 New York Avenue, NE
Washington, D.C. 20226
foiamail@atf.gov

Re: Freedom of Information Act Records Request

Dear FOIA Officer:

Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., and the U.S.
Department of Justice (“DOJ”) FOIA regulations beginning at 28 C.F.R. Part 16, Democracy
Forward Foundation makes this request on behalf of Giffords Law Center to Prevent Gun
Violence (“Giffords”), a non-profit policy organization dedicated to researching, writing,
enacting, and defending laws and programs proven to reduce gun violence and save lives. The
organization was founded in 1993 after a gun massacre at a San Francisco law firm and was
renamed Giffords Law Center in October 2017 after joining forces with the gun-safety
organization founded by former Congresswoman Gabrielle Giffords. Giffords Law Center
researches policies and practices that affect gun violence and provides free assistance and
expertise to lawmakers, advocates, legal professionals, law enforcement officials, and others who
seek to make their communities safer from gun violence.

                                                  Background

The Washington gun lobby has been vocal in its support for President Trump and his
Administration. The National Rifle Association (“NRA”) endorsed then-candidate Donald
Trump in 2016 and spent $30.3 million to elect him, over $10 million more than it spent across
all elections in the 2012 cycle.1 In turn, the Trump Administration has rewarded the gun lobby
with decisions favorable to its agenda. The Administration has weakened rules aimed at keeping
guns out of the hands of individuals with severe mental illnesses2 and fugitives from justice.3
And gun lobby groups have cheered on President Trump’s appointments to key positions in the
executive and judicial branches.4

1
  https://giffords.org/wp-content/uploads/2017/04/ARS-State-of-the-Gun-Lobby-2017-Report.pdf
2
  https://www.cnn.com/2018/02/15/politics/trump-gun-legislation-mental-health/index.html
3
  http://nymag.com/daily/intelligencer/2018/02/every-attempt-to-change-gun-laws-under-trump.html
4
  http://thehill.com/blogs/pundits-blog/the-administration/346114-with-mira-ricardel-place-its-time-to-complete-
export; http://thehill.com/regulation/court-battles/323809-nra-makes-1m-ad-buy-to-tout-gorsuch-report.
          Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 23 of 28



There is good reason to believe that the gun lobby has had a direct and substantial influence on
the Trump Administration’s efforts to restrict or limit common-sense measures to prevent gun
violence. On the day of President Trump’s inauguration, then-Associate Deputy Director Ronald
Turk of the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) advocated for the
relaxation of a number of gun regulations in an industry-friendly “White Paper” that was praised
by the NRA.5 It was later uncovered that large portions of the paper were drafted by Mark
Barnes, a longtime lawyer and lobbyist for the gun industry, and were incorporated into the final
draft with minimal edits and without any disclosure of the industry’s input into the process.6
Similarly, after President Trump made several statements suggesting an openness to considering
certain gun violence prevention measures, he sat down for a meeting with the NRA. After the
meeting, the White House quickly backed away from these statements.7

                                              Records Requested

In an effort to understand and explain to the public the extent to which the gun lobby has
advised or counseled the ATF to pursue dangerous policies, Giffords requests that ATF produce
the following within twenty (20) business days:

    1. All records sent or received by an employee of ATF to or from any individual affiliated
       with the National Rifle Association, the Right to Bear Arms, the Citizens Committee for
       the Right to Keep and Bear Arms, the National Shooting Sports Foundation, the law firm
       Mark Barnes & Associates, and FFL Guard, including but not limited to records sent to
       or received from any of the individuals listed on Appendix A.

    2. All calendars or calendar entries for Thomas E. Brandon, Regina Lombardo, Ronald B.
       Turk, Marvin Richardson, Curtis Gilbert, or any political or SES appointees in the Office
       of the Director or Deputy Director, which reflect meetings, whether in person or
       otherwise, with any of the individuals listed on Appendix A. Please include in this search
       any calendar entries maintained on behalf of these individuals (e.g., by an administrative
       assistant).

    3. Any logs or other records tracking incoming and outgoing telephone calls made by
       Thomas E. Brandon, Regina Lombardo, Ronald B. Turk, Marvin Richardson, Curtis
       Gilbert, or any political or SES appointees in the Office of the Director or Deputy
       Director, which reflect calls with any of the individuals listed on Appendix A. Please
       include in this search any calls placed or received on behalf of these individuals (e.g., by
       an administrative assistant).

    4. Any visitor or security logs recording visits by any of the individuals listed on Appendix
       A to the ATF headquarters located at 99 New York Avenue, NE, Washington, DC 20226.


5
  https://www.nraila.org/articles/20170210/atf-associate-deputy-director-pens-white-paper-on-reducing-needless-
firearms-regulations
6
  https://www.cnn.com/2018/02/13/us/gun-industry-atf-deregulation-white-paper-brady-center-documents-
invs/index.html
7
  https://abcnews.go.com/Politics/meeting-nra-president-trumps-views-guns-shift/story?id=53465497
         Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 24 of 28



In completing this request, please search for records held within the following ATF offices:
Office of the Director, Office of the Chief of Staff, Office of the Deputy Director, and the Office
of Public and Governmental Affairs.

In completing this search, please search for records created between January 20, 2017 and the
date on which the search is completed.

Please search for records regardless of format, including paper records, electronic records,
audiotapes, videotapes, photographs, data, and graphical materials. This request includes,
without limitation, all correspondence, letters, emails, text messages, calendar entries, facsimiles,
telephone messages, voice mail messages, and transcripts, notes, minutes, or audio or video
recordings of any meetings, telephone conversations, or discussions. In searching for responsive
records, however, please exclude publicly available materials such as news clips that mention
otherwise responsive search terms.

FOIA requires agencies to disclose information, with only limited exceptions for information
that would harm an interest protected by a specific exemption or where disclosure is prohibited
by law. 5 U.S.C. § 552(a)(8)(A). In the event that any of the requested documents cannot be
disclosed in their entirety, we request that you release any material that can be reasonably
segregated. See 5 U.S.C. § 552(b). Should any documents or portions of documents be
withheld, we further request that you state with specificity the description of the document to be
withheld and the legal and factual grounds for withholding any documents or portions thereof in
an index, as required by Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). Should any document
include both disclosable and non-disclosable material that cannot reasonably be segregated, we
request that you describe what proportion of the information in a document is non-disclosable
and how that information is dispersed throughout the document. Mead Data Cent., Inc. v. U.S.
Dep’t of Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977).

If requested records are located in, or originated in, another agency, department, office,
installation or bureau, please refer this request or any relevant portion of this request to the
appropriate entity.

To the extent that the records are readily reproducible in an electronic format, we would prefer to
receive the records in that format. However, if certain records are not available in that format,
we are willing to accept the best available copy of each such record.

Please respond to this request in writing within 20 working days as required under 5 U.S.C. §
552(a)(6)(A)(i). If all of the requested documents are not available within that time period, we
request that you provide us with all requested documents or portions of documents that are
available within that time period. If all relevant records are not produced within that time period,
we are entitled to a waiver of fees for searching and duplicating records under 5 U.S.C. §
552(a)(4)(A)(viii)(I).
          Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 25 of 28



                                           Request for Fee Waiver

Giffords requests a waiver of document search, review, and duplication fees because the
disclosure of the requested records is in the public interest and because disclosure is “likely to
contribute significantly to public understanding of the operations or activities of the government
and is not primarily in the commercial interest of the requester.” 5 U.S.C. §
552(a)(4)(A)(iii). Giffords also requests a waiver of search fees on the ground that it qualifies as
a “representative of the news media” and the records are not sought for commercial use. 5
U.S.C. § 552(a)(4)(A)(ii)(II).

The disclosure of requested records is “likely to contribute significantly to public understanding
of the operations or activities of the government” because, as discussed above, news accounts
underscore the substantial public interest in the records sought through this request. 5 U.S.C. §
552(a)(4)(A)(iii). Given the ongoing and widespread media attention, the records sought will
contribute significantly to public understanding of an issue of profound public
importance. Moreover, Giffords is a nonprofit organization organized under Internal Revenue
Code § 501(c)(3) and is dedicated to promoting policy engagement and civic education. As a
nonprofit organization, it does not have a commercial interest in the records. The records
obtained from this request will be made available to the public at no cost.

Giffords also requests a waiver of search fees because it is a “representative of the news media”
and the records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II). Giffords
meets the definition of “representative[s] of the news media” because it gathers information,
exercises editorial discretion in selecting and organizing documents, and “distributes the
resulting work to the public.” Nat’l Sec. Archive v. U.S. Dep’t of Defense, 880 F.2d 1381, 1387
(D.C. Cir. 1989). It is therefore a “representative of the news media” for the same reasons it is
“primarily engaged in disseminating information.” 5 U.S.C. §§ 552(a)(4)(A)(ii)(II),
552(a)(6)(E)(v)(II). 8

If the request for a waiver is denied, we are willing to pay all reasonable fees incurred for
searching and duplicating records in responding to this request, up to $100. If the costs of
responding to this request should exceed that amount, please contact us before incurring costs
exceeding that amount.




8
 Giffords routinely researches and publishes reports in support of commonsense solutions to the epidemic of gun
violence in America. These resources are maintained in Giffords’s online resource library. See
http://lawcenter.giffords.org/resources/publications/.
        Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 26 of 28



                                           Conclusion

If you need clarification as to the scope of the request, have any questions, or foresee any
obstacles to releasing fully the requested records within the 20-day period, please contact Robin
Thurston as soon as possible at foia@democracyforward.org or 202-448-9090.

We appreciate your assistance and look forward to your prompt response.

Sincerely,
Robin Thurston
Counsel for Giffords Law Center to Prevent Gun Violence
        Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 27 of 28



                                         Appendix A

Please conduct a search for responsive records using the below names in the manner described in
the requests, including by searching for reasonable variations of the names listed below.

   •   David Anderson
   •   Mark Barnes
   •   Peter (Pete) Brownell
   •   Maria Butina (aka Mariia Butina aka Marina Butina)
   •   Mitch Butler
   •   Diane Cihota
   •   David Clarke
   •   Charles J. Cooper
   •   Martin Delgado
   •   Richard (Dick) Deshaies
   •   Paul Erickson
   •   Michael Faucette
   •   Alan Gottlieb
   •   John Green
   •   Stephen P. Halbrook
   •   G. Stewart Hall
   •   Larry Keane
   •   David B. Kopel
   •   Don Kilmer
   •   Greg Lankler
   •   Wayne LaPierre
   •   Mathew Lapinski
   •   Dana Loesch
   •   John Lott
   •   Michael McSherry
   •   C.D. “Chuck” Michel
   •   Hunter Moorhead
   •   Walfred (Wally) Nelson
   •   Oliver North
   •   Erich Pratt
   •   Larry Pratt
   •   Robert (Bob) Pumpelly
   •   Patrick Rothwell
   •   John Scofield
   •   Shannon Shuman-Breton
   •   John M. Snyder
   •   Michael Sullivan
   •   Christopher Thomas
   •   Steve Tilton
     Case 4:18-cv-06171-DMR Document 1 Filed 10/09/18 Page 28 of 28



•   Alexander Torshin
•   Caroline Watson
•   Todd M. Weiss
•   Lawrence (Larry) White
•   Michael Williams
•   Matt Wise
•   James Zammillo
